Citation Nr: 1042490	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) service-connected 
compensation benefits in the calculated amount of $96,831.40.

(The issue of whether a May 2006 decision of the Board of 
Veterans' Appeal should be revised or reversed on the basis of 
clear and unmistakable error is addressed in a separate Board 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 determination by the Committee on 
Waivers and Compromises (Committee), which denied the Veteran's 
request for a waiver of recovery of overpayment of compensation 
benefits.  A notice of disagreement was received in November 
2005, a statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The overpayment of  $96,831.40 in service-connected VA 
compensation benefits was created because the Veteran knowingly 
assisted in the procurement, preparation, and/or presentation of 
fraudulent evidence (affidavits signed in August 2000 and August 
2001) in connection with the pursuit of dependency and indemnity 
compensation (DIC) for two surviving spouses who were not 
entitled to such benefits; thereby, forfeiting all rights, 
claims, and benefits under all laws administered by VA (except 
laws relating to insurance benefits) pursuant to the  provisions 
of 38 U.S.C.A. § 6103(a), effective August 7, 2000.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA service-connected 
compensation benefits is precluded by law due to fraud on the 
part of the Veteran.  38 U.S.C.A.  §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.1962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has requested waiver of the collection of an 
overpayment of VA service-connected compensation benefits in the 
calculated amount of $96,831.40.  VA may waive recovery of an 
overpayment of VA benefits if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person who 
received the benefits, and if recovery of the debt would be 
against equity and good conscience.
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  The Committee has 
denied the Veteran's waiver request based on their finding that 
the indebtedness was created due to fraud on the part of the 
Veteran. 

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any claim 
for benefits under any laws administered by VA (except laws 
relating to insurance benefits).  38 C.F.R. § 3.901(a).

In the instant case, effective from April 1990, the Veteran was 
in receipt of VA compensation payments based upon a total 
disability rating due to individual unemployability (TDIU 
rating).  The record shows that the Veteran was investigated for 
claims fixing in January 1998.  At that time, he reported that he 
was assisting people without charge.  The VA Inspector General 
(IG) became involved in the case and, in an interview with the 
IG, the Veteran admitted to claims fixing and said he had 
received 10 percent of retroactive award checks in a number of 
cases.  However, he denied assisting in the preparation of 
fraudulent claims information.

In 2002, it came to VA's attention that the Veteran was involved 
in the preparation of affidavits for two DIC claims for surviving 
spouses, D.F.S. (surviving spouse of D.L.S.) and Z.M.A. 
(surviving spouse of J.R.A.).  The record reflects that a Mr. 
F.S.A. signed affidavits pursuant to DIC claims for both the 
aforementioned surviving spouses in August 2000 and August 2001, 
respectively; that, as will be discussed further herein, these 
affidavits were prepared by the Veteran (for a fee and/or a 
portion of any lump sum award); and that F.S.A.'s signature on 
the affidavits was obtained at the request of the Veteran.

In the August 2000 affidavit, F.S.A. certified that he had known 
the Veteran, D.L.S., from April 9, 1942, to January 21, 1943, 
during his incarceration as a prisoner of war (POW) at Camp 
O'Donnell, Capas, Tarlac, and that he had observed that D.L.S. to 
be sick with dysentery, malaria, beri-beri, and peptic ulcer, as 
a result of being a POW.  Similarity, in an August 2001 
affidavit, F.S.A. certified that he had known the Veteran, 
J.R.A., from July 27, 1942, to January 20, 1943, during his 
incarceration as a POW at Camp O'Donnell, Capas, Tarlac, at which 
time he had observed that J.R.A. was sick with dysentery, 
malaria, beri-beri, and peptic ulcer, as a result of being a POW. 
 
In April 2002, the Veteran provided a statement for the record 
indicating that in his spare time he helped veterans applying for 
VA benefits, only when they came to him for assistance.  He 
indicated that he only charged these veterans/claimants a $10.00 
processing fee.  He further stated that in other cases he had 
taken 10 percent of a VA lump sum payment, only if they were 
willing to pay him.  He reported that he had taken 10 to 20 
percent of lump sum payments from 30 claimants who were willing 
to give that to him.  He reported that during a 5-year period he 
had received approximately $5,000.00 for his services.

The record includes August 2002 and November 2002 depositions of 
F.S.A., in which he reported that he had been a POW at Camp 
O'Donnell, Capas, Tarlac, from May 1942 to January 1943.  He 
stated that he did not recall the names D.L.S. and J.R.A., did 
not personally know these persons, and did not remember them as 
companion POWs at Camp O'Donnell, Capas, Tarlac.  F.S.A. was 
shown the August 2000 and August 2001 affidavits that he had 
signed, but he indicated that he could not recognize it due to 
poor eyesight.  F.S.A. also indicated that that he was assisted 
by a claims fixer, identified as the Veteran, in pursuit of his 
own claim for benefits.  Essentially, F.SA. provided that he had 
signed affidavits on behalf of other claimants as requested by 
the Veteran, but did not know the contents of those affidavits.

Also of record is a November 2002 deposition of D.F.S.  She 
indicated that she was pursuing a VA death benefits claim, and 
that the Veteran had been assisting her in pursuing the claim.  
She indicated that she wished to withdraw her appeal and felt 
that the affidavit signed by F.S.A., and thought to have been 
prepared by the Veteran, was baseless and she was sorry to have 
given unfounded information.  She stated that the Veteran had not 
asked for money in conjunction with the affidavit, but had warned 
her that, should the claim be approved, he would get money at her 
volition.

In April 2003, Z.M.A. was deposed.  She stated that the Veteran 
told her that her (now deceased) spouse and F.S.A. had met each 
other at Camp O'Donnell, Capas, Tarlac.  She reported that the 
Veteran had prepared an affidavit on her behalf himself, with the 
help of his secretary, and that this was later signed by F.S.A.  
She indicated that she believed the statement signed by F.S.A. 
because he did not ask for any money and she knew that if the 
information contained therein were false, it would jeopardize her 
claim.  She reported that she paid the Veteran 1,000.00 pesos for 
the affidavit, noting that the Veteran also demanded 20 percent 
of the lump sum amount that she would receive if the case were 
granted.  She stated that she did receive a lump sum payment of 
$12,905.00 in February 2003, but had not given any amount to the 
Veteran since she could not contact him at the Philippine 
Veterans Affairs Office.

In a June 2003 proposed administrative decision and an August 
2004 final administrative decision, the RO determined that 
evidence warranted submission of the claimant for consideration 
of forfeiture for fraud under the provisions of 38 U.S.C.A. § 
6103(a).  

In an affidavit provided by Mr. F.S.A. in July 2003, he stated 
that the Veteran had asked him whether he knew D.L.S. as a 
companion POW, and F.S.A. told him that he might have.  Further, 
an answer to the forfeiture charges was received from the Veteran 
in August 2003.  The Veteran indicated that F.S.A. told him that 
he might have known D.L.S. while he had been a POW, and an 
affidavit was accordingly prepared.  The Veteran stated that he 
told F.S.A. that he did not have to sign the affidavit if it was 
not true, and that there might be consequences if he were to do 
so.  The Veteran noted that the affidavit was duly notarized by 
an officer of the court.  He further stated that Mr. F.S.A. had 
affirmatively indicated that he knew J.R.A. as a companion POW.  
The Veteran also questioned Mr. F.S.A.'s mental faculties in 
terms of the information given on his deposition.

Regardless, in a May 2005 decision, the Director of the VA 
Compensation and Pension Service determined that the Veteran had 
forfeited all rights, claims, and benefits under the laws 
administered by VA, as provided by 38 U.S.C.A. § 6103(a).  In 
September 2005, the Veteran was notified that he was indebted to 
the US Government in the amount of $96,831.40, from August 7, 
2000, to August 31, 2004.  He was advised that the indebtedness 
was caused by the retroactive termination of his compensation 
benefits due to forfeiture under 38 U.S.C.A. § 6103(a).

Subsequently, in a May 2006 decision, the Board found that the 
evidence summarized above showed beyond a reasonable doubt that 
the Veteran knowingly and actively participated in the 
preparation, procurement, and presentation of affidavits (in at 
least one case for a fee) that he knew to be false, in pursuit of 
another claimant's application for VA benefits.  That the factual 
contents of the affidavits in question were false as affiant 
indicated at both of his depositions that he had absolutely no 
knowledge of the either surviving spouses' deceased husbands, and 
therefore could not possibly have provided truthful statements as 
to whether either man was ever a POW, or as to his physical 
condition while allegedly confined as a POW.  Similarly, there 
was no discernable way that the Veteran himself could then have 
been aware of such information.

The Board determined that the false joint affidavits for 
surviving spouses, D.F.S. and Z.M.A. (each of whom may or may not 
have been aware of the contents) were purposely prepared by the 
Veteran to buttress their attempts to establish entitlement to VA 
benefits so that, ultimately, payment could be made to the 
Veteran from the aforementioned claimants if a lump sum were 
awarded by VA.  In essence, the Veteran's role as a "claims 
fixer" was clear.  The Veteran obviously had a pecuniary motive 
for procuring and submitting the joint affidavits in August 2000 
and 2001, the contents of which he knew were untrue.  Both of the 
surviving spouse claimants admitted to a financial arrangement 
with Veteran in their depositions, and one indicated that she 
herself knew the affidavit to be untrue.

The Board continued that D.F.S., in her deposition, stated that 
she knew the contents of the affidavit, prepared by the Veteran 
on behalf of her claim to be false, and withdrew her claim.  In 
contrast, the Veteran's statements in self-interest that he 
believed that affidavit to be true do not comport with any of the 
depositions of record, nor was the 2003 affidavit of Mr. F.S.A. 
that he might have known one of the Veterans as a POW persuasive, 
in light of his previous deposition that he had no knowledge of 
either veteran as a POW or otherwise.  Furthermore, Z.M.A.'s 
April 2003 deposition testimony to the effect that the Veteran 
told her that her (now deceased) spouse and F.S.A. had met each 
other at Camp O'Donnell, Capas, Tarlac, was clearly an outright 
lie in light of Mr. F.S.A.'s admitted total lack of any knowledge 
of her (deceased) husband, and clearly established that the 
Veteran prepared a fraudulent affidavit for her based upon 
information which he knew to be false.  The Board determined that 
it had no reason to question the veracity of the depositions 
given by F.S.A., as a 2003 medical evaluation indicated that his 
memory and judgment were intact.

The Board concluded that the Veteran's self-serving statements 
were the only evidence in support of his contentions.  Moreover, 
significant aspects of those statements were directly 
contradicted by the other evidence of record.  The Board 
determined that, absent any countervailing evidence, this 
evidence established beyond a reasonable doubt that the Veteran 
prepared and procured for signature by F.S.A. (at least) two 
affidavits which provided false information used by two different 
claimants in support of their applications for VA DIC benefits.  
Accordingly, the Board found that, pursuant to the provisions of 
38 U.S.C.A. § 6103(a), a forfeiture of all rights, claims, and 
benefits under the laws administered by VA (except insurance 
benefits) was mandated by law under the circumstances presented.  
Subsequently, this May 2006 Board decision was affirmed by the 
United States Court of Appeals for Veterans Claims (Court) in 
January 2009.  Del Rosario v. Peake, 22 Vet.App. 399 (2009).

Therefore, given the Board's previously findings of fraud on the 
part of the Veteran, the Board must conclude that entitlement to 
waiver of recovery of overpayment in the amount of $96,831.40 is 
not warranted as the Veteran forfeited all rights to his VA 
compensation benefits.  In support of his claim for waiver of 
overpayment, the Veteran submitted Financial Status Reports in 
October 2005 and November 2005.  However, given that the Veteran 
forfeited his VA compensation benefits due to fraud on his part, 
a waiver of recovery of the overpayment of his service-connected 
compensation benefits is precluded without consideration of 
equity and good conscience.  
 
The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a), redefined VA's duties to notify and assist a claimant 
in the development of a claim.  However, the notice provisions of 
the VCAA are inapplicable to waiver claims.  Barger v. Principi, 
16 Vet.App. 132 (2002).  


ORDER

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) service-connected 
compensation benefits in the calculated amount of $96,831.40 is 
not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


